DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/26/2022 regarding the rejection of claims 1 and 7 under 35 U.S.C. 102(a)(2) have been fully considered but they are not persuasive. Applicant has asserted that Vallespi (U.S. Publication No. 2019/0332875) does not disclose rule information indicating a rule that permits or prohibits a transition of the action pattern of the vehicle, however examiner respectfully disagrees. Vallespi teaches determining whether an invalid traffic signal state change has occurred and controls the vehicle to perform an action based on the detected state of the traffic signal (Vallespi: Par. 47; i.e., the vehicle computing system can determine that the state of the one or more traffic signals changing from the red state to the yellow state is invalid; Par. 50; i.e., the traffic signal state data can include a determinative state of the one or more states of the one or more traffic signals. The determinative state can be the state of the one or more traffic signals that the vehicle computing system will use to determine an action to perform (e.g., stopping the vehicle when the determinative state is the red state)). If the vehicle determines that a transition from a red state to a yellow state is invalid, it is inherent that the system will prohibit transition of the action pattern of the vehicle and would control the vehicle to remain stopped corresponding with the detected red state of the traffic signal. Therefore, Vallespi does teach the claim limitations as presented in amended claims 1 and 7. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/08/2022 and 08/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vallespi-Gonzalez et al. (U.S. Publication No. 2019/0332875; hereinafter Vallespi).
Regarding claim 1, Vallespi teaches a traffic signal interpretation system applied to a vehicle executing automated driving (Vallespi: Par. 21; i.e., the computing system can detect the traffic signals and determine the state of the traffic signals that were detected; Par. 72; i.e., the vehicle 108 can be an autonomous vehicle),
the traffic signal interpretation system comprising: one or more processors (Vallespi: Par. 29; i.e., the vehicle computing system can include: one or more processors) configured to at least set an action pattern of the vehicle (Vallespi: Par. 50; i.e., the traffic signal state data can be to activate and/or initiate the performance of one or more operations and/or actions by one or more vehicle systems and/or one or more vehicle components) with respect to a target area where a traffic signal is installed (Vallespi: Par. 106; i.e., the map data 310 can include one or more maps of an area including the locations of traffic signal devices in the area);
and one or more memory devices configured to store: traffic signal state information indicating a lighting state of the traffic signal (Vallespi: Par. 180; i.e., the memory 1014 can store information that can be accessed by the one or more processors 1012… The data 1016 can include, for instance, data associated with … the state of the environment external to the vehicle (e.g., the state of one or more traffic signals external to the vehicle));
corresponding pattern information indicating a correspondence relationship between the lighting state of the traffic signal and the action pattern (Vallespi: Par. 55; i.e., the vehicle computing system can activate, based at least in part on the traffic signal state data, one or more vehicle systems associated with operation of the vehicle);
and rule information indicating a rule that permits or prohibits a transition of the action pattern of the vehicle (Vallespi: Par. 47; i.e., the vehicle computing system can determine that the state of the one or more traffic signals changing from the red state to the yellow state is invalid; Par. 50; i.e., the traffic signal state data can include a determinative state of the one or more states of the one or more traffic signals. The determinative state can be the state of the one or more traffic signals that the vehicle computing system will use to determine an action to perform (e.g., stopping the vehicle when the determinative state is the red state); If the vehicle determines that a transition from a red state to a yellow state is invalid, it is inherent that the system will prohibit transition of the action pattern of the vehicle and would control the vehicle to remain stopped corresponding with the red state of the traffic signal),
wherein the one or more processors are further configured to: refer to the corresponding pattern information to acquire the action pattern corresponding to the lighting state indicated by the traffic signal state information as a provisional action pattern (Vallespi: Par. 95; i.e., the colors of the section 202, the section 212, and/or the section 218 can include a red state to indicate that the movement of traffic in the direction controlled by the section 202, the section 212, and/or the section 218  should stop until the section 202, the section 212, and/or the section 218 changes to a non-red state; the action pattern is to stop until a transition is detected);
and when the provisional action pattern becomes one different from a previous action pattern, set a current action pattern by correcting a transition from the previous action pattern to the provisional action pattern so as to be consistent with the rule indicated by the rule information (Vallespi: Par. 111; i.e., the transition model unit 320 can determine when the transition of section states in a traffic signal is correct (e.g., are performed in the correct order). For example, the transition model unit 320 can determine that a section transitioning from a yellow state to a red state is correct; Par. 44; i.e., a red state indicating the vehicle should stop (e.g., stop at an intersection or crosswalk until the one or more traffic signals change to a state that is not the red state); a yellow (e.g., amber or orange) state indicating the vehicle can proceed with caution; the system updates the action pattern to the appropriate action pattern when the signal state is transitioned).
Regarding claim 2, Vallespi teaches the traffic signal interpretation system according to claim 1. Vallespi further teaches wherein when the transition from the previous action pattern to the provisional action pattern follows the rule (Vallespi: Par. 111; i.e., the transition model unit 320 can determine when the transition of section states in a traffic signal is correct (e.g., are performed in the correct order)),
the one or more processors set the provisional action pattern as the current action pattern (Vallespi: Par. 95; i.e., the colors of the section 202, the section 212, and/or the section 218 can include a red state to indicate that the movement of traffic in the direction controlled by the section 202, the section 212, and/or the section 218  should stop until the section 202, the section 212, and/or the section 218 changes to a non-red state; the action pattern is to stop until a transition is detected),
and when the transition from the previous action pattern to the provisional action pattern violates the rule, the one or more processors reject the transition and maintain the previous action pattern as the current action pattern (Vallespi: Par. 47; i.e., the vehicle computing system can determine that the state of the one or more traffic signals changing from the red state to the yellow state is invalid; Par. 95; i.e., the movement of traffic in the direction controlled by the section 202, the section 212, and/or the section 218  should stop until the section 202, the section 212, and/or the section 218 changes to a non-red state; the corresponding action will not be permitted if the state change is invalid and the red state action pattern is maintained).
Regarding claim 3, Vallespi teaches the traffic signal interpretation system according to claim 2. Vallespi further teaches wherein the lighting state includes a first lighting state and a second lighting state (Vallespi: Par. 44; i.e., the one or more states of the one or more traffic signals can include … a red state indicating the vehicle should stop (e.g., stop at an intersection or crosswalk until the one or more traffic signals change to a state that is not the red state); a yellow (e.g., amber or orange) state indicating the vehicle can proceed with caution),
the action pattern corresponding to the first lighting state in the corresponding pattern information includes a first action pattern (Vallespi: Par. 44; i.e., a red state indicating the vehicle should stop (e.g., stop at an intersection or crosswalk until the one or more traffic signals change to a state that is not the red state)),
the action pattern corresponding to the second lighting state in the corresponding pattern information includes a second action pattern (Vallespi: Par. 44; i.e., a yellow (e.g., amber or orange) state indicating the vehicle can proceed with caution),
the rule includes prohibiting a transition from the first action pattern to the second action - 41 -pattern (Vallespi: Par. 47; i.e., the vehicle computing system can determine that the state of the one or more traffic signals changing from the red state to the yellow state is invalid),
and when the lighting state changes from the first lighting state to the second lighting state, the one or more processors reject the transition from the first action pattern to the second action pattern and maintain the first action pattern (Vallespi: Par. 47; i.e., the vehicle computing system can determine that the state of the one or more traffic signals changing from the red state to the yellow state is invalid; Par. 95; i.e., the movement of traffic in the direction controlled by the section 202, the section 212, and/or the section 218  should stop until the section 202, the section 212, and/or the section 218 changes to a non-red state; the corresponding action will not be permitted if the state change is invalid and the red state action pattern is maintained).
Regarding claim 5, Vallespi teaches the traffic signal interpretation system according to claim 2. Vallespi further teaches wherein the lighting state includes a fifth lighting state and a sixth lighting state meaning unclear (Vallespi: Par. 44; i.e., the one or more states of the one or more traffic signals can include … a green state indicating the vehicle can proceed… an unknown state indicating that a state cannot be determined with a confidence greater than a predetermined threshold value),
the action pattern corresponding to the fifth lighting state in the corresponding pattern information includes a fifth action pattern (Vallespi: Par. 44; i.e., a green state indicating the vehicle can proceed),
the action pattern corresponding to the sixth lighting state in the corresponding pattern information includes a sixth action pattern (Vallespi: Par. 171; i.e., the method 900 can include determining that the determinative state of the one or more traffic signals is the red state when a majority of the one or more regions of interest is at least partly occluded; Par. 44; i.e., a red state indicating the vehicle should stop; if the state is unknown, the action would be to stop),
the rule includes prohibiting a transition from the fifth action pattern to the sixth action - 42 -pattern for a no-reaction time (Vallespi: Par. 48; i.e., the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously … over successive time intervals of the plurality of time intervals; the corresponding action will not be permitted if the states are conflicting for a short time interval),
until the no-reaction time elapses after the lighting state changes from the fifth lighting state to the sixth lighting state, the one or more processors reject the transition from the fifth action pattern to the sixth action pattern and maintain the fifth action pattern (Vallespi: Par. 166; i.e., determining that the one or more states of the one or more traffic signals are invalid when the one or more differences in the one or more states of the one or more traffic signals over the plurality of time intervals satisfy one or more invalid state change criteria; if the transition from the green state to the unclear state is detected for a short time interval, the transition is invalid and the green state is maintained),
and after the no-reaction time elapses after the lighting state changes from the fifth lighting state to the sixth lighting state, the one or more processors execute the transition from the fifth action pattern to the sixth action pattern (Vallespi: Par. 171; i.e., the method 900 can include determining that the determinative state of the one or more traffic signals is the red state when a majority of the one or more regions of interest is at least partly occluded; Par. 44; i.e., a red state indicating the vehicle should stop; after the time period elapses, the state would be changed from the green state action to a stopping action).
Regarding claim 7, Vallespi teaches a vehicle control system applied to a vehicle executing automated driving (Vallespi: Par. 22; i.e., The vehicle in the disclosed technology can include … a vehicle control system that can control a variety of vehicle systems and/or vehicle components; Par. 72; i.e., the vehicle 108 can be an autonomous vehicle),
the vehicle control system comprising: one or more processors (Vallespi: Par. 29; i.e., the vehicle computing system can include: one or more processors) configured to: set an action pattern of the vehicle (Vallespi: Par. 50; i.e., the traffic signal state data can be to activate and/or initiate the performance of one or more operations and/or actions by one or more vehicle systems and/or one or more vehicle components) with respect to a target area where a traffic signal is installed (Vallespi: Par. 106; i.e., the map data 310 can include one or more maps of an area including the locations of traffic signal devices in the area);
generate a travel plan of the vehicle during the automated driving based on the action pattern (Vallespi: Par. 84; i.e., the autonomy computing system 120 can receive the sensor data 116 from the one or more sensors 114, attempt to determine the state of the surrounding environment by performing various processing techniques on the sensor data 116 (and/or other data), and generate an appropriate motion plan through the surrounding environment);
and control the vehicle to travel in accordance with the travel plan (Vallespi: Par. 84; i.e., the autonomy computing system 120 can control the one or more vehicle control systems 138 to operate the vehicle 108 according to the motion plan);
and one or more memory devices configured to store: - 43 -traffic signal state information indicating a lighting state of the traffic signal (Vallespi: Par. 180; i.e., the memory 1014 can store information that can be accessed by the one or more processors 1012… The data 1016 can include, for instance, data associated with … the state of the environment external to the vehicle (e.g., the state of one or more traffic signals external to the vehicle));
corresponding pattern information indicating a correspondence relationship between the lighting state of the traffic signal and the action pattern (Vallespi: Par. 55; i.e., the vehicle computing system can activate, based at least in part on the traffic signal state data, one or more vehicle systems associated with operation of the vehicle);
and rule information indicating a rule that permits or prohibits a transition of the action pattern of the vehicle (Vallespi: Par. 47; i.e., the vehicle computing system can determine that the state of the one or more traffic signals changing from the red state to the yellow state is invalid; Par. 50; i.e., the traffic signal state data can include a determinative state of the one or more states of the one or more traffic signals. The determinative state can be the state of the one or more traffic signals that the vehicle computing system will use to determine an action to perform (e.g., stopping the vehicle when the determinative state is the red state); If the vehicle determines that a transition from a red state to a yellow state is invalid, it is inherent that the system will prohibit transition of the action pattern of the vehicle and would control the vehicle to remain stopped corresponding with the red state of the traffic signal),
wherein the one or more processors are further configured to: refer to the corresponding pattern information to acquire the action pattern corresponding to the lighting state indicated by the traffic signal state information as a provisional action pattern (Vallespi: Par. 95; i.e., the colors of the section 202, the section 212, and/or the section 218 can include a red state to indicate that the movement of traffic in the direction controlled by the section 202, the section 212, and/or the section 218  should stop until the section 202, the section 212, and/or the section 218 changes to a non-red state; the action pattern is to stop until a transition is detected);
and when the provisional action pattern becomes one different from a previous action pattern, set a current action pattern by correcting a transition from the previous action pattern to the provisional action pattern so as to be consistent with the rule indicated by the rule information (Vallespi: Par. 111; i.e., the transition model unit 320 can determine when the transition of section states in a traffic signal is correct (e.g., are performed in the correct order). For example, the transition model unit 320 can determine that a section transitioning from a yellow state to a red state is correct; Par. 44; i.e., a red state indicating the vehicle should stop (e.g., stop at an intersection or crosswalk until the one or more traffic signals change to a state that is not the red state); a yellow (e.g., amber or orange) state indicating the vehicle can proceed with caution; the system updates the action pattern to the appropriate action pattern when the signal state is transitioned).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vallespi.
Regarding claim 4, Vallespi teaches the traffic signal interpretation system according to claim 2. Vallespi further teaches wherein the lighting state includes a third lighting state and a fourth lighting state (Vallespi: Par. 44; i.e., the one or more states of the one or more traffic signals can include … a green state indicating the vehicle can proceed… a yellow (e.g., amber or orange) state indicating the vehicle can proceed with caution),
the action pattern corresponding to the third lighting state in the corresponding pattern information includes a third action pattern (Vallespi: Par. 44; i.e., a green state indicating the vehicle can proceed),
the action pattern corresponding to the fourth lighting state in the corresponding pattern information includes a fourth action pattern (Vallespi: Par. 44; i.e., a yellow (e.g., amber or orange) state indicating the vehicle can proceed with caution),
the rule includes: permitting a transition from the third action pattern to the fourth action pattern (Vallespi: Par. 163; i.e., the vehicle computing system 112 can determine the differences in the color and/or shape of the one of the one or more sections of the one or more traffic signals over a thirty second traffic signal cycle (e.g., the time for the traffic signal to change state from green to yellow to red and then back to green); the transition from green to yellow is normal and is allowed);
and prohibiting the transition from the fourth action pattern to the third action pattern after an elapse of a temporary permission time (Vallespi: Par. 111; i.e., the transition model unit 320 can determine that a section transitioning from a yellow state to a red state is correct but that the section transitioning from a yellow state to a green state is not correct; Par. 166; i.e., determining that the one or more states of the one or more traffic signals are invalid when the one or more differences in the one or more states of the one or more traffic signals over the plurality of time intervals satisfy one or more invalid state change criteria; if the transition from the yellow state to the green state is detected for multiple time intervals, the transition is invalid).
Vallespi does not explicitly teach permitting a transition from the fourth action pattern to the third action pattern for a temporary permission time.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Vallespi to teach permitting a transition from the fourth action pattern to the third action pattern for a temporary permission time. Vallespi already teaches prohibiting the transition if a certain time interval has elapsed, therefore it would be obvious to permit the transition if the certain time interval has not yet elapsed. 
Vallespi further teaches when the lighting state changes from the third lighting state to the fourth lighting state, the one or more processors execute the transition from the third action pattern to the fourth action pattern (Vallespi: Par. 97; i.e., the colors of the section 206, the section 208, the section 216, and/or the section 222 can include a green state to indicate that the movement of traffic in the direction controlled by the section 206, the section 208, the section 216, and/or the section 222 can safely proceed until the section 206, the section 208, the section 216, and/or the section 222 changes to a non-green state; Par. 119; i.e., a yellow (e.g., amber or orange) state indicating the vehicle can proceed with caution; the vehicle is controlled to transition from a proceed action to a proceed with caution action),
and when the lighting state directly returns from the fourth lighting state to the third lighting state after the temporary permission time elapses after the lighting state changes from the third lighting state to the fourth lighting state, the one or more processors reject the transition from the fourth action pattern to the third action pattern and maintain the fourth action pattern (Vallespi: Par. 166; i.e., determining that the one or more states of the one or more traffic signals are invalid when the one or more differences in the one or more states of the one or more traffic signals over the plurality of time intervals satisfy one or more invalid state change criteria; Par. 96; i.e., the colors of the section 204, the section 210, the section 214, and/or the section 220 can include a yellow state to indicate that the movement of traffic in the direction controlled by the section 204, the section 210, the section 214, and/or the section 220 can proceed with caution until the section 204, the section 210, the section 214, and/or the section 220 changes to a non-yellow state; if the transition from the yellow state to the green state is detected for multiple time intervals, the transition is invalid and the vehicle maintains the proceed with caution action until a valid transition is detected).
Vallespi does not explicitly teach when the lighting state directly returns from the fourth lighting state to the third lighting state before the temporary permission time elapses after the lighting state changes from the third lighting state to the fourth lighting state, the one or more processors execute the transition from the fourth action pattern to the third action pattern.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Vallespi to teach when the lighting state directly returns from the fourth lighting state to the third lighting state before the temporary permission time elapses after the lighting state changes from the third lighting state to the fourth lighting state, the one or more processors execute the transition from the fourth action pattern to the third action pattern. Vallespi already teaches rejecting the transition if a certain time interval has elapsed, therefore it would be obvious to allow and process the transition if the certain time interval has not yet elapsed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661